NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-15, 21, and 25 are cancelled.  Claims 33-37 are new.  Claims 16-20, 22-24 and 26-37 are pending and under examination.  

Examiner’s Note
Applicant’s amendments and arguments from 04/26/2022 have been considered.  The Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  No new matter was added in applicant’s amendments and new claims.   

Priority
	The instant application filed on 6/16/2020 is a continuation of 16/042,683 filed on 7/23/2018, which claims priority from US provisional application 62/536,200 filed on 7/24/2017.    

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or motivate the methods of using the ingestible (able to be ingested) delivery device as claimed in order to deliver lipase hydrolyzed fats to the body of a subject suspected of a traumatic brain injury or to a subject who has not eaten food for at least four hours.  A trigger of the device allows the compartmentalized fat and lipase to intermix by rupturing the compartment and for the free fatty acids and monoglycerides to be released in the environment of the small intestine.  Margolin provides for a compartmentalized container of the items that is mixed before ingestion/oral intake.  Louw does not provide for lipase.  Neither reference provides for the ability of the delivery device to create hydrolyzed fat and release it within the small intestine specifically.  Thus, the combination of Margolin and Louw do not provide for the instantly claimed methods.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-20, 22-24 and 26-37 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK V STEVENS/
Examiner, Art Unit 1613